      Case 7:20-cv-06485-NSR-AEK
Case 7-20-cv-06485-NSR    Document Document
                                   23 Filed 24  Filed on
                                            in NYSD   09/16/21  Page 1Page
                                                         09/15/2021    of 1 1 of 1
                                              AKIN LAW GROUP PLLC
                                                           45 BROADWAY
                                                              SUITE 1420
                                                   NEW YORK, NEW YORK 10006
                                              Tel. (212) 825-1400 Fax. (212) 825-1440
ZAFER A. AKIN                                                                                  JUSTIN A. AMES
ROBERT D. SALAMAN                                                                              OLENA TATURA
--------------------------------------                                                         ----------------------------



September 15, 2021                                               Due to ongoing settlement discussions, the parties'
                                                                 request to adjourn the Status Conf. from Sept. 24, 2021
Via ECF & Fax                                                    until Nov. 17, 2021 at 3:45 pm is GRANTED. The
                                                                 conf. will be held by AT&T Teleconference. To
Honorable Nelson S. Roman
                                                                 access the teleconference, please follow these
United States District Court
                                                                 directions: (1) Dial the Meeting Number: (877)
Southern District of New York
                                                                 336-1839; (2) Enter the Access Code: 1231334 #; (3)
300 Quarropas Street
White Plains, NY 10601                                           Press pound (#) to enter the teleconference as a
Fax: (914) 390-4179                                              guest. Clerk of Court requested to terminate the
                                                                 motion (doc. 23).
Honorable Andrew E. Krause                                       Dated: Sept. 16, 2021
United States District Court
Southern District of New York

               Re:            Keith Smith v. Ferro Plumbing & Heating Inc., et al.
                              Case No. 20-CV-6485 (NSR) (AEK)
                              Joint Letter Motion to Adjourn Case Management Conference

               Dear Judge Roman:

       We represent the Plaintiff in this matter. We write on behalf of all parties to respectfully
request an adjournment of the Case Management Conference scheduled for Friday, September 24,
2021 at 10:30 a.m.

        This is the parties’ first request for an adjournment. On September 14, 2021, the parties
participated in a Settlement Conference before Judge Krause, and while a settlement was not reached,
counsel are encouraged by the progress that was made. Accordingly, the Parties jointly request
additional time to continue their settlement discussions. Further, both parties are in the process of
responding to outstanding post-deposition discovery. The adjournment will allow the parties to
complete all discovery prior to the conference.

        The parties’ are available for the Conference on October 28, October 29 or November 4, or at a
separate date and time convenient for the Court. We thank the Court for its time and attention to this
matter.

                                                                 Very truly yours,

                                                                 Akin Law Group PLLC

                                                                 /s/ Robert D. Salaman
                  9/16/2021                                      _____________________
                                                                 Robert D. Salaman
cc: Scott J. Steiner
